Citation Nr: 1242267	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  08-17 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the left knee.

2.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the right hip.

3.  Entitlement to an initial compensable rating for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from December 1981 to June 2006.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which granted service connection for osteroarthritis of the left knee, osteoarthritis of the right hip, and a right ankle disability characterized as residuals of a fibula fracture.  The RO assigned each disability an initial noncompensable rating, effective July 1, 2006, the day following the date of the appellant's retirement from active service.  

The appellant appealed the RO's determinations and in May 2010, the Board remanded the matter for additional evidentiary development.  A review of the record shows that the RO has substantially complied with all remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  Neither the appellant nor his representative has argued otherwise.  

While the matter was in remand status, in a September 2011 rating decision, the RO increased the initial ratings for the appellant's service-connected osteoarthritis of the left knee and osteoarthritis of the right hip to 10 percent, respectively, effective July 1, 2006.  Although higher initial ratings were granted for these disabilities, the issues of entitlement to initial ratings in excess of 10 percent for these disabilities remain in appellate status, as the maximum schedular ratings have not been assigned for either disability nor has the appellant withdrawn his appeal with respect to either issue.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

In a September 2012 statement, the appellant indicated that he wished to raise additional claims, including entitlement to service connection for a jaw disability and left leg numbness, as well as entitlement to increased ratings for multiple service-connected disabilities.  Based on the record currently available to the Board, it does not appear that the RO has had the opportunity to address these claims.  Thus, the Board does not have jurisdiction over them and they are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Since the award of service connection, the appellant's service-connected osteoarthritis of the left knee has been manifested by X-ray evidence of arthritis, noncompensable limitation of motion, and subjective symptoms such as pain, weakness, and locking.  At no time has his service-connected left knee disability been objectively shown to be manifested by limitation of flexion to 30 degrees or more, limitation of extension to 15 degrees or more, subluxation or lateral instability, meniscal abnormality, malunion of the tibia and fibula, or additional functional loss supported by adequate pathology which approximates the functional equivalent of limitation of motion rated in excess of 10 percent.  

2.  Since the award of service connection, the appellant's service-connected osteoarthritis of the right hip has been manifested by X-ray evidence of arthritis, noncompensable limitation of motion, and subjective symptoms such as right hip pain, stiffness, and numbness.  At no time has his service-connected right hip disability been objectively shown to be manifested by limitation of flexion of the thigh to 30 degrees or more, limitation of abduction of the thigh to the point that motion is lost beyond 10 degrees, ankylosis of the hip, impairment of the femur, or additional functional loss supported by adequate pathology which approximates the functional equivalent of limitation of motion rated in excess of 10 percent.  

3.  Since the award of service connection, the appellant's service-connected right ankle disability has been manifested by X-ray evidence of arthritis and subjective symptoms such as painful motion, weakness, stiffness, and swelling.  At no time has his disability been objectively shown to be manifested by moderate or marked range of motion impairment, malunion of the tibia and fibula, ankylosis, or additional functional loss supported by adequate pathology which approximates the functional equivalent of limitation of motion rated in excess of 10 percent.  

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for osteoarthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5260 (2012).

2.  The criteria for an initial rating in excess of 10 percent for osteoarthritis of the right hip have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5252.

3.  The criteria for an initial 10 percent rating, but no higher, for a right ankle disability, residuals of a right fibula fracture, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties under the VCAA.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).

With respect to VA's notice obligations, because the matters at issue in this case concern an appeal of an initial rating, VCAA notice obligations were fully satisfied once service connection was granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) (holding that once a decision awarding service connection and assigning a disability rating and an effective date has been made, the section 5103(a) notice has served its purpose, and its application is no longer required because the claim has been substantiated).  The record does not show, nor does the appellant contend, that any notification deficiencies have resulted in prejudice.  See Goodwin v. Peake, 22 Vet. App. 128 (holding that the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements such as the disability rating and effective date).

With respect to VA's duty to assist, the Board finds that no further action is necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The appellant's service treatment records are on file, as are all available post-service records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).

The appellant has also been afforded multiple VA medical examinations in connection with his claims.  38 C.F.R. § 3.159(c)(4).  The Board finds that the examinations are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records as well as a clinical examination of the appellant.  The examiners also provided specific reference to the applicable rating criteria.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria).  The appellant has not challenged the adequacy of the opinion obtained, nor has the appellant alleged that his disability has increased in severity since he was last examined for VA compensation purposes.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary.

Background

In May 2005, prior to his retirement from active service, the appellant submitted an application for VA compensation benefits as part of the Benefits Delivery at Discharge (BDD) program, a program designed to facilitate a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  On his application, the appellant sought service connection for multiple disabilities, including a left knee disability, a right hip disability, and a right ankle disability.  

In connection with his claim, the appellant underwent a fee basis medical examination in June 2005.  The examiner noted that the appellant's medical history was significant for left knee surgery in 1979, prior to service.  Additionally, the appellant reported that in 1995, during active duty, he had been involved in a motor vehicle accident in which he sustained multiple injuries, including to his knees, right hip, and ankles.  On examination, the appellant exhibited a normal gait.  Neurologic examination revealed no abnormalities in coordination, motor function, reflexes, or sensation.  

With respect to the appellant's left knee, the examiner described it as normal in appearance, with no heat, redness, effusion, tenderness, or atrophy.  Drawer and McMurray's tests were negative.  There was mild coarse crepitus but no evidence of recurrent subluxation or locking.  Range of motion testing revealed full range of left knee motion, from zero to 140 degrees, without pain or other restriction.  The examiner concluded that pain, weakness, lack of endurance, fatigue, and incoordination did not impact further on range of motion after repetitive use.  X-ray studies of the left knee showed minimal osteoarthropathy as well as evidence of previous surgical stapling of the proximal tibia.  The diagnoses included mild left chondromalacia and left knee osteoarthritis.  

With respect to the appellant's right hip, range of motion testing showed flexion from zero to 125 degrees, extension from zero to 30 degrees, adduction from zero to 25 degrees, abduction from zero to 30 degrees, external rotation from zero to 45 degrees, and internal rotation from zero to 40 degrees.  The examiner indicated that pain, weakness, lack of endurance, fatigue, and incoordination did not impact further on range of motion after repetitive use.  X-ray studies of the right hip showed moderate osteoarthropathy.  The diagnosis was status post traumatic injury to the right hip with residual periarticular fibrosis and mild restriction in range of motion.  

With respect to the appellant's right ankle, the examiner described it as normal in outline, form, and function.  There was no heat, swelling, redness, atrophy, or change in sensory perception.  The appellant exhibited full range of motion without restriction or pain.  Specifically, dorsiflexion was from zero to 20 degrees and plantar flexion was from zero to 45 degrees.  The examiner concluded that pain, weakness, lack of endurance, fatigue, and incoordination did not impact further on range of motion after repetitive use.  There was no evidence of instability.  X-ray studies of the right ankle showed mild degenerative or posttraumatic arthritic changes.  The diagnosis was mild degenerative or posttraumatic arthritis changes by X-ray.  

In April 2006, the appellant underwent a VA medical examination in connection with his claims.  With respect to his left knee, the appellant's complaints included constant left knee pain which he rated as an 8 on a pain scale of 1 to 10.  He reported that his left knee pain was elicited by physical activity and relieved by rest.  He also endorsed symptoms of weakness, stiffness, and locking.  The appellant reported that he was under no treatment for his left knee disability and had experienced no incapacitation as a result of his disability.  He reported that his left knee disability produced difficulty walking or standing for prolonged periods.  He estimated that he had had lost work approximately five times in the last year due to his knee disability.  Objective examination of the left knee showed full range of motion, from zero to 140 degrees.  The examiner indicated that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Stability tests were normal in all respects.  X-ray studies showed postsurgical changes with early osteoarthritic changes.  The diagnosis was osteoarthritis of the left knee with preservice history of surgical repair with residual scar.  

With respect to the appellant's right hip, his complaints included constant right hip pain rated as an 8 on a pain scale of 1 to 10.  The appellant reported that his pain was aggravated by physical activity and prolonged sitting or standing.  His pain was relieved by rest.  The appellant reported that he was under no treatment for his right hip disability, experienced no functional impairment from his disability, and had lost no time from work as a result of it.  Objective examination showed no signs of any abnormality, including edema, effusion, weakness, tenderness, redness, heat, abnormal movement, or guarding.  Range of motion testing showed flexion to 125 degrees, extension to 30 degrees, adduction to 25 degrees, abduction to 45 degrees, external rotation to 60 degrees, internal rotation to 40 degrees.  The examiner indicated that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  X-ray studies showed early osteoarthritic changes.  The diagnosis was osteoarthritis of the right hip.  

With respect to his right ankle, the appellant reported constant pain which he rated as a 9 on a pain scale of 1 to 10.  He reported that his pain was elicited by physical activity and relieved by rest.  He also endorsed weakness, swelling, and giving way.  The appellant reported that he was under no treatment for his right ankle disability and had experienced no incapacitation as a result of his disability.  He reported that his disability resulted in an inability to run and that he had lost work approximately twice in the last year.  Objective examination showed no signs of any abnormality, including edema, effusion, weakness, tenderness, redness, heat, abnormal movement, or guarding.  Range of motion showed dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  The examiner indicated that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  X-ray studies showed old unfused chip fractures off the distal tip of the fibula and the distomedial tip of the medial malleolus.  The diagnosis was status post fractures right distal fibula.  

In an August 2006 rating decision, the RO granted service connection for osteoarthritis of the right hip; a right ankle disability characterized as residuals of a fibula fracture; and osteoarthritis of the left knee.  The RO assigned initial zero percent ratings to each disability, effective July 1, 2006, the day following the date of the appellant's retirement from active duty.  The appellant appealed the RO's determination, arguing that higher ratings were warranted as he had chronic pain, swelling, and stiffness in his left knee, right hip, and right ankle.  He indicated that his symptoms became worse in weather changes or with prolonged standing.  

In connection with his appeal, the appellant again underwent VA medical examination in December 2010.  His complaints included left knee pain, stiffness, and giving way; right hip pain, stiffness and numbness; and right ankle pain, stiffness, and swelling.  The appellant reported that he was unable to stand for more than a few minutes or walk more than 1/4 mile.  He indicated that he used a cane.  The appellant reported that he was currently employed and had lost less than one week due to medical problems.  

On objective examination, the examiner described the appellant's gait as antalgic.  The left knee showed no crepitus, grinding, instability or patellar or meniscal abnormality.  There was no right ankle instability or tendon abnormality.  Range of motion testing showed flexion from zero to 90 degrees.  Extension was normal.  There was evidence of pain on motion and after repetitive motion, but no additional loss of range of motion.  The diagnosis was degenerative arthritis of the left knee.  

The appellant's right hip exhibited tenderness and guarding of movement.  Range of motion testing of the right hip showed flexion from zero to 110, extension from zero to 30 degrees, and abduction from zero to 40.  The appellant was able to cross the right leg over the left and could turn his toes out more than 15 degrees.  There was more pain after repetitive motion resulting in flexion from zero to 100 degrees, extension from zero to 30 degrees, and abduction from zero to 35 degrees.  The diagnoses included degenerative arthritis of the right hip.  

Range of motion testing of the right ankle showed dorsiflexion from zero to 20 degrees and plantar flexion from zero to 45 degrees.  The examiner indicated that there was no evidence of pain on motion or additional loss of function after repetitive use.  X-ray studies showed bimalleolar hypertrophic changes compatible with prior history of trauma.  The diagnosis was degenerative arthritis of the right ankle.  

After examining the appellant and reviewing the claims folder, the examiner concluded that the appellant's disabilities had no significant effect on his usual occupation, although they caused mild impairment in his activities of daily living such as shopping and chores and moderate to severe impairment in his ability to exercise.  

In a September 2011 rating decision, the RO increased the initial ratings for the appellant's service-connected osteoarthritis of the left knee and osteoarthritis of the right hip to 10 percent, respectively, effective July 1, 2006.

In a September 2012 statement, the appellant emphasized that he wished to continue his appeal.  He reported that as a result of his disabilities, including a dull aching pain in his right hip, he was unable to sleep comfortably at night.  He also indicated that he felt as if his activities were severely limited by pain caused by his service-connected disabilities.  


Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where, as here, a Veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

When evaluating disabilities of the joints, VA's Rating Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); see DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Under VA's Rating Schedule, arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  

When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

For the purpose of rating disability from arthritis, the hip, knee, and ankles are considered major joints.  38 C.F.R. § 4.45(f).

Evaluations for limitation of flexion of a knee are assigned as follows:  flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Evaluations for limitation of knee extension are assigned as follows:  extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Evaluations for limitation of flexion of the thigh are assigned as follows:  flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; flexion limited to 20 degrees is 30 percent rating; and flexion is limited to 10 degrees is 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Under Diagnostic Code 5253, where there is limitation of rotation of the thigh to the point that the claimant cannot toe-out more than 15 degrees, a 10 percent evaluation is assigned.  A 10 percent rating is also assigned where there is limitation of abduction to the point at which the claimant cannot cross his legs.  A 20 percent rating is assigned where there is limitation of abduction of the thigh, motion lost beyond 10 degrees.

Normal hip motion is defined as flexion from zero to 125 degrees and abduction from zero to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the ankle is rated under Diagnostic Code 5271.  Under that code, a 10 percent rating is assigned for moderate range of motion impairment.  A maximum 20 percent rating is assigned for marked range of motion impairment.

Normal range of ankle motion is defined as dorsiflexion from zero  to 20 degrees and plantar flexion from zero to 45 degrees.  38 C.F.R. 4.71, Plate II.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Osteoarthritis of the left knee

Applying the facts in this case to the criteria set forth above, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent for osteoarthritis of the left knee.  

As delineated in detail above, repeated examinations have consistently shown that the appellant's left knee motion is not limited to the extent necessary to meet the criteria for a rating in excess of 10 percent under either Diagnostic Code 5260, the code setting forth the criteria for limitation of flexion, or under Diagnostic Code 5261, the code setting forth the criteria for limitation of extension.

For example, at a fee basis examination in June 2005 and at the April 2006 VA medical examination, the appellant exhibited full range of left knee motion, i.e. from zero to 140 degrees.  At the most recent VA medical examination in December 2010, range of left knee motion was from zero to 90 degrees.  These range of motion findings do not warrant a compensable rating, much less a rating in excess of 10 percent, under the criteria based on either limitation of extension or flexion, nor is there any other evidence of record documenting compensable limitation of motion.  38 C.F.R. § 4.71, Diagnostic Codes 5260, 5261.  

Although the schedular criteria for an initial rating in excess of 10 percent based on limitation of motion are not met, the Board has considered whether a higher rating may be assigned on the basis of functional loss.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  After considering the record, however, the Board finds that the objective evidence does not reflect the functional equivalent of symptoms, supported by adequate pathology, required for the assignment of an initial rating in excess of 10 percent.  

For example, at the fee basis medical examination in June 2005, the examiner concluded that left knee pain, weakness, lack of endurance, fatigue, and incoordination did not impact further on range of motion after repetitive use.  At the April 2006 VA medical examination, the examiner similarly concluded that the appellant's left knee joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  At the most recent VA medical examination in December 2010, the appellant exhibited an antalgic gait and reported that he used a cane.  Moreover, the examiner noted that the appellant exhibited pain on left knee motion and after repetitive motion.  He ultimately concluded, however, that such symptoms produced no additional loss of range of motion.  Finally, the Board notes that repeated examination has identified no other pathology indicative of functional loss such as atrophy, wasting, trophic changes, or loss of strength.  Under these circumstances, even with consideration of the appellant's reported symptomatology of pain, weakness, and giving way, the Board concludes that the objective findings do not more nearly approximate the functional equivalent of limitation of motion rated in excess of 10 percent.  Stated another way, an initial rating in excess of 10 percent is not warranted, absent additional functional loss supported by adequate pathology.

The Board has also reviewed other diagnostic codes that potentially relate to impairment of the knee, but finds that application of an alternative diagnostic code does not result in an initial rating in excess of 10 percent.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, for example, a 10 percent rating is warranted for slight impairment of the knee due to recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate impairment of the knee due to recurrent subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe impairment of the knee due to recurrent subluxation or lateral instability.

In this case, although the appellant has recently endorsed subjective sensations of instability and giving way, repeated examination has shown that his left knee ligaments are intact, with no objective indication of instability or subluxation.  For example, at the June 2005 fee basis examination, Drawer and McMurray's tests were negative and the examiner determined that there was no evidence of recurrent subluxation.  At the April 2006 VA medical examination, the examiner reported that stability tests were normal in all respects.  At the December 2010 VA medical examination, the appellant endorsed subjective symptoms of instability but the examiner reported that objective examination revealed no instability or patellar or meniscal abnormality.  Given the examiner's findings, the Board concludes that the appellant's left knee does not demonstrate any objective impairment due to subluxation or instability to warrant a higher rating under Diagnostic Code 5257.  

Moreover, in light of these objective medical findings, the Board further finds no basis on which to assign a separate compensable rating under Diagnostic Code 5257, in addition to the currently-assigned 10 percent disability rating based on arthritis with pain, limitation of motion, and functional loss.  In reaching this decision, the Board has specifically considered the appellant's subjective reports of a sensation of instability or giving way, but finds that the objective evidence of record, including examinations demonstrating that the appellant's left knee exhibits no instability, greatly outweighs his subjective report.  For these reasons, the Board finds that the preponderance of the evidence is against the assignment of a separate compensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  See VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997); see also VA O.G.C. Prec. Op. No. 9-98 (Aug. 14, 1998), published at 63 Fed. Reg. 56,704 (1998) (holding that compensating a claimant for separate functional impairment under Diagnostic Code 5257 (for instability) and Diagnostic Code 5003 (for arthritis and limitation of motion or arthritis and painful motion) does not constitute pyramiding).  

The Board also notes that separate ratings may be assigned for compensable limitation of flexion and extension of a knee.  See VA O.G.C. Prec. Op. No. 9-2004, published at 69 Fed. Reg. 59,990 (Oct. 6, 2004).  In this case, however, as discussed in detail above, the appellant has not been shown to exhibit compensable limitation of flexion or compensable limitation of extension to warrant separate disability ratings.  Rather, the 10 percent disability rating currently assigned for his left knee disability is based on his overall left knee symptoms of pain, limitation of motion, and functional loss.  

The Board has also considered the clinical evidence establishing that the appellant's left knee bears a surgical scar.  Such scar, however, has been attributed to a pre-service surgery and is not part and parcel of his service-connected left knee disability.  In any event, the evidence does not show, nor has the appellant contended, that his left knee scar is symptomatic or otherwise meets the criteria for a compensable rating under the criteria for evaluating scars.  Absent objective evidence of a symptomatic surgical scar, a preponderance of the evidence is against a separate compensable rating.  38 C.F.R. § 4.118, Diagnostic Codes 7800- 7805.

The Board has also considered rating the appellant's left knee disability under 38 C.F.R. § 4.71a, Diagnostic Code 5258 and 5259, but finds that given the evidence showing that there are no meniscal abnormalities in the knee, application of these provisions is not appropriate.

In summary, the Board has considered the entire record, including the appellant's reported symptomatology and the objective clinical evidence.  For the reasons set forth above, the Board concludes that the preponderance of the evidence is against the assignment of an initial schedular rating in excess of 10 percent for the appellant's service-connected osteoarthritis of the left knee.  Thus, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Right hip

Applying the facts in this case to the criteria set forth above, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent for osteoarthritis of the right hip.  

As delineated in detail above, repeated examinations have consistently shown that the appellant's right hip motion is not limited to the extent necessary to meet the criteria for a rating in excess of 10 percent under either Diagnostic Code 5252 or 5253.  For example, at the fee basis medical examination in June 2005, the appellant's right hip exhibited flexion from zero to 125 degrees and abduction from zero to 30 degrees.  The examiner described the restriction in the appellant's right hip motion as mild.  At the April 2006 VA medical examination, the appellant's right hip exhibited flexion to 125 degrees and abduction to 45 degrees.  At the most recent VA medical examination in December 2010, the appellant's right hip exhibited flexion from zero to 110 and abduction from zero to 40.  The examiner specifically determined that the appellant was able to cross the right leg over the left and could turn his toes out more than 15 degrees.  These range of motion findings do not warrant a compensable rating, much less a rating in excess of 10 percent, under the criteria for evaluating limitation of motion of the thigh under Diagnostic Codes 5252 or 5253, nor is there any other evidence of record documenting limitation of motion to the extent necessary to meet the criteria for a rating in excess of 10 percent.  

Although the schedular criteria for a rating in excess of 10 percent based on limitation of motion are not met, the Board has considered whether a higher rating may be assigned on the basis of functional loss.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  After considering the record, however, the Board finds that the objective evidence does not reflect the functional equivalent of symptoms, supported by adequate pathology, required for the assignment of a rating in excess of 10 percent.  

For example, at the fee basis medical examination in June 2005, the examiner concluded that right hip pain, weakness, lack of endurance, fatigue, and incoordination did not impact further on range of motion after repetitive use.  At the April 2006 VA medical examination, the examiner similarly concluded that the appellant's right hip joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  At the most recent VA medical examination in December 2010, the appellant exhibited an antalgic gait and reported that he used a cane.  The examiner determined that the appellant exhibited pain after repetitive right hip motion resulting in flexion from zero to 100 degrees and abduction from zero to 35 degrees, values which do not result in the assignment of a schedular rating in excess of 10 percent under the Diagnostic Codes pertaining to limitation of motion.  

Under these circumstances, even with consideration of the appellant's reported symptomatology, including pain and weakness, the Board concludes that the objective findings do not more nearly approximate the functional equivalent of limitation of motion rated in excess of 10 percent.  An initial rating in excess of 10 percent is not warranted, absent additional functional loss supported by adequate pathology.

The Board has also reviewed other diagnostic codes that potentially relate to impairment of the hip, but finds that application of an alternative diagnostic code does not result in an initial rating in excess of 10 percent.  For example, the appellant has not been shown to exhibit ankylosis of the hip, flail joint, or impairment of the femur.  Under these circumstances, there is no basis upon which to assign an initial rating in excess of 10 percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, or 5255.  

In summary, the Board has considered the entire record, including the appellant's reported symptomatology and the objective clinical evidence.  For the reasons set forth above, the Board concludes that the preponderance of the evidence is against the assignment of an initial schedular rating in excess of 10 percent for the appellant's service-connected osteoarthritis of the right hip.  Thus, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right ankle

As a preliminary matter, the Board notes that the RO has rated the appellant's right ankle disability, residuals of a fibula fracture, as zero percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5262, the diagnostic code for evaluating impairment of the tibia and fibula.  Under that provision, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is assigned for malunion of the tibia and fibula with moderate knee or ankle disability.  

Although the record on appeal includes X-ray findings of old unfused chip fractures off the distal tip of the fibula, there has never been any indication of a malunion of the tibia and fibula and the appellant has never contended otherwise.  Given this evidence, the Board finds application of Diagnostic Code 5262 inappropriate.  Rather, the Board finds that the clinical findings and demonstrated symptomatology, including pain and X-ray evidence of right ankle arthritis, indicate that application of Diagnostic Codes 5003 is more appropriate and advantageous to the appellant.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (noting that the assignment of a particular diagnostic code is dependent on the facts of a particular case, including the relevant medical history, diagnosis assigned, and demonstrated symptomatology).

As set forth above, at the June 2005 VA fee basis examination, X-ray studies identified mild degenerative arthritis of the right ankle.  X-ray evidence of arthritis was again noted during the December 2010 VA medical examination.  In addition to these findings, the Board notes that the record contains the appellant's credible reports of right ankle pain and stiffness.  Under these circumstances, and affording the appellant the benefit of the doubt, the Board concludes that an initial 10 percent rating is warranted for the appellant's right ankle disability.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003; Hicks v. Brown, 8 Vet. App. 417, 421 (1995) (holding that painful motion of a major joint is deemed limited motion).  

The Board further finds, however, that the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent for the appellant's service-connected right ankle disability.  

As delineated in detail above, although the appellant has consistently reported right ankle pain, repeated examinations have consistently shown that his right ankle motion is not limited to the extent necessary to meet the schedular criteria for a compensable rating under Diagnostic Code 5271, much less a rating in excess of 10 percent.  The Board further finds that the objective evidence does not reflect the functional equivalent of symptoms, supported by adequate pathology, required for the assignment of a rating in excess of 10 percent.  

For example, at the June 2005 fee basis examination and at the April 2006 VA medical examination, range of motion testing showed dorsiflexion from zero to 20 degrees and plantar flexion from zero to 45 degrees.  On both occasions, the examiners concluded that pain, weakness, lack of endurance, fatigue, and incoordination did not impact further on range of motion after repetitive use.  Similarly, at the VA medical examination, range of motion testing of the right ankle again showed dorsiflexion from zero to 20 degrees and plantar flexion from zero to 45 degrees.  The examiner similarly indicated that there was no evidence of pain on motion or additional loss of function after repetitive use.  He concluded that the appellant's right ankle disability had no significant effect on his usual occupation and produced only mild impairment in his activities of daily living such as shopping and chores.  Finally, the Board notes that repeated examination has identified no other pathology indicative of functional loss such as atrophy, wasting, trophic changes, or loss of strength.  Under these circumstances, even with consideration of the appellant's reported symptomatology of pain and stiffness, the Board concludes that the objective findings do not more nearly approximate the functional equivalent of limitation of motion rated in excess of 10 percent.  Stated another way, an initial rating in excess of 10 percent is not warranted, absent additional functional loss supported by adequate pathology.

The Board has also reviewed other diagnostic codes that potentially relate to impairment of the ankle, but finds that application of an alternative diagnostic code does not result in an initial rating in excess of 10 percent.  

In that regard, the evidence shows that the appellant's right ankle is not ankylosed, he has not undergone an astragalectomy, nor does he exhibit malunion of the os calcis or astragalus with marked deformity.  Thus, the Board finds no basis on which to assign an initial rating in excess of 10 percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5373, or 5274.  

In summary, the Board has considered the entire record, including the appellant's reported symptomatology and the objective clinical evidence.  For the reasons set forth above, the Board concludes that the preponderance of the evidence is against the assignment of an initial schedular rating in excess of 10 percent for the appellant's service-connected right ankle disability, residuals of a fibula fracture.  Thus, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular consideration

With respect to all the disabilities considered in this decision, the Board has also considered referral of the case for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  

In reaching its decision with respect to all of the disabilities considered in this decision, the Board has also considered whether the appellant may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321.  Under 38 C.F.R. § 3.321, in exceptional cases where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).

After reviewing the record, however, the Board finds no basis for further action on this question as there is no indication of an exceptional or unusual disability picture such that the schedular criteria for the appellant's service-connected left knee, right hip, or right ankle disability are inadequate.  As discussed above, the symptoms associated with the appellant's service-connected disabilities, including pain and limitation of motion, are fully contemplated by the Rating Schedule.  Moreover, the appellant's service-connected left knee, right hip, and right ankle disabilities have not necessitated frequent periods of hospitalization and he has not contended otherwise.  Finally, the Board finds that the appellant's service-connected left knee, right hip, and right ankle disabilities have not been shown to cause marked interference with employment beyond that contemplated by the schedular criteria.  Although the appellant's service-connected disabilities have been shown to limit him in certain tasks as well as his ability to exercise, the record shows that he remains employed.  At the most recent VA medical examination in December 2010, the VA examiner concluded that the appellant's disabilities have no significant effect on his usual occupation.  

In recognition of the industrial impairment caused by his service-connected disabilities, the appellant has been awarded initial 10 percent ratings for his service-connected left knee, right hip, and right ankle disabilities.  Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The record otherwise contains no indication that there are factors causing marked interference with employment beyond that contemplated by the schedular criteria.  Under these circumstances, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board has also considered the Court's decision in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, however, the record on appeal contains no indication that the appellant is unemployable as a result of his service-connected left knee, right hip, or right ankle disability and the appellant has not contended otherwise.  Absent probative evidence of unemployability, consideration of a total rating based on individual unemployability due to service-connected disability is not warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the left knee is denied.

Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the right hip is denied.

Entitlement to an 10 percent rating, but no higher, for residuals of a right fibula fracture, claimed as osteoarthritis of the right ankle, is granted, subject to the law and regulations governing the payment of monetary benefits.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


